DETAILED ACTION
The previous action omitted a rejection under 35 U.S.C. 101 which this corrects.

Claims 14 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/1/20.
Applicant’s election in the reply filed on 12/1/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-14, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) defining an initial index of nociception as a function of EEG data and brain impedance tomography data and provide a final index of nociception in real time using established mathematical manipulation of the EEG data and drug interaction data. This limitation falls under the “mathematical concepts” in the groupings of abstract ideas.
This judicial exception is not integrated into a practical application.  The entirety of the claim is directed to a generic computing device configured to carry out the abstract idea. No additional elements are found. 

	The dependent claims are either directed to additional aspects of the abstract idea itself, or incorporates well-understood, routine, conventional activity such as the use of generic EEG sensors for measurement of both brain impedance tomography and EEGs. Bibian et al. (US 2011/0295096) teaches EEG electrodes which can also be used to measure any other physiological signals including electrical impedance tomography ([0038]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “receiving a second set of data on the state of brain function”. It is first noted that “the state of brain function” lacks antecedent basis. In addition, it is unclear whether the received EEG data is considered to be the first set of data or whether there was another first set of data received from the impedance tomography device (or another device altogether). 

	Claim 4 is currently dependent on cancelled claim 2. It is thus interpreted to depend from claim 1. Claim 4 also recites “qCON” which has been deleted from claim 1. In addition, it is unclear why “Energy” in line 3 is capitalized.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: means of obtaining such parameters as the EEG spectra, energy ratios, standard deviation of energy in an EEG frequency band, a rate of burst suppression, and a brain impedance plethysmographic curve. It is unclear whether the device itself is determining such parameters or if it is receiving them from an outside source.
Claim 8 recites features related to the qCON, which has been deleted from claim 1.
Claim 10 recites features related to the qCON, which has been deleted from claim 1. The claim additionally recites that the final indices are optimized from the initial indices. It is unclear whether this is an additional step after the final indices of claim 1 has been determined, or whether this step is part of the determination of the final indices. 
Claim 11 recites a reference scale. It is unclear what the reference scale’s relationship to the rest of the claim is, as there is no claimed purpose or any recitation of how it is used.

Claim 13 recites a prediction of wake-up time after stopping anesthetics is provided. As claim 1 does not necessarily require that anesthetics be provided (as the preamble states that it can be used during wakefulness) nor does it state that the infused drug comprise anesthetics, the current claim lacks clarity.

Allowable Subject Matter
Claims 1, 3-13, and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As to claim 1, the prior art of record fails to teach and/or fairly suggest, in combination with all other recited limitations, determining an initial index of nociception as a function of EEG and impedance tomography data and providing a final index of nociception in real time from the EEG data and drug interaction data. Huiku (US 2006/0217628) teaches determining an index of nociception using an EEG signal ([0088-0089]) but fails to teach the above limitations as recited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTIAN JANG
Primary Examiner
Art Unit 3791